                Case 20-12841-MFW                 Doc 853        Filed 04/06/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al., 1                         Case No. 20-12841 (MFW)

                                Debtors.                    (Jointly Administered)

                                                            Ref. Docket No. 830

 CERTIFICATE OF NO OBJECTION TO FOURTH MONTHLY APPLICATION OF
  DONLIN, RECANO & COMPANY, INC. FOR COMPENSATION FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS ADMINISTRATIVE AGENT
           TO THE DEBTORS FOR THE PERIOD FEBRUARY 1, 2021
                     THROUGH FEBRUARY 28, 2021

         The undersigned counsel to the above-captioned debtors and debtors in possession (the

“Debtors”) hereby certifies that:

         1.       On December 3, 2020, the United States Bankruptcy Court for the District of

Delaware (the “Court”) entered the Administrative Order Establishing Procedures for Monthly,

Interim, and Final Compensation and Reimbursement of Expenses of Professionals Retained in

These Chapter 11 Cases [Docket No. 202] (the “Interim Compensation Order”).

         2.       In accordance with the Interim Compensation Order, on March 22, 2021, Donlin,

Recano & Company, Inc. (“DRC”) filed and served the Fourth Monthly Application of Donlin,

Recano & Company, Inc. for Compensation for Services Rendered and Reimbursement of

Expenses as Administrative Agent to the Debtors for the Period February 1, 2021 Through

February 28, 2021 [Docket No. 830] (the “Application”).



1
    The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
    of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
    federal tax identification numbers is not provided herein. A complete list of such information may be obtained
    on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the
    debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach,
    FL 33442.


ACTIVE 56434390v1
              Case 20-12841-MFW         Doc 853           Filed 04/06/21   Page 2 of 2




        3.      Pursuant to the Notice of Fee Application [Docket No. 830-3], objections were due

by 4:00 p.m. (Eastern Prevailing Time) on April 5, 2021. As of the date hereof, personnel at

Greenberg Traurig, LLP have not received any responses or objections to the Application.

        4.      Accordingly, pursuant to the Interim Compensation Order and the Application, the

Debtors are authorized to pay DRC 80% of the fees requested in the Application, or $859.20, and

100% of the expenses requested in the Application, or $0.00, for a total payment of $859.20, on

an interim basis without further Court order.

Dated: April 6, 2021                            GREENBERG TRAURIG, LLP

                                                /s/ Dennis A. Meloro
                                                Dennis A. Meloro (DE Bar No. 4435)
                                                1007 North Orange Street, Suite 1200
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 661-7395
                                                Facsimile: (302) 661-7165
                                                Email: melorod@gtlaw.com

                                                - and -

                                                Nancy A. Peterman (admitted pro hac vice)
                                                Eric Howe (admitted pro hac vice)
                                                Nicholas E. Ballen (admitted pro hac vice)
                                                77 West Wacker Dr., Suite 3100
                                                Chicago, Illinois 60601
                                                Telephone: (312) 456-8400
                                                Facsimile: (312) 456-8435
                                                Email: petermann@gtlaw.com
                                                       howee@gtlaw.com
                                                       ballenn@gtlaw.com

                                                Counsel to the Debtors and Debtors in Possession




ACTIVE 56434390v1
